Exhibit 10.3

[FORM OF SENIOR CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL
BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR TO AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER SAID ACT
OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 17(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

Anything herein to the contrary notwithstanding, the exercise of any right or
remedy with respect to this note and certain of the rights of the holder hereof
are subject to the provisions of the Subordination Agreement dated as of May 1,
2008 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Subordination Agreement”), by and among Wells Fargo Foothill, Inc.,
as First Lien Agent, Ableco Finance LLC, as Second Lien Agent, and the Junior
Lenders (as that term is defined therein). In the event of any conflict between
the terms of the Subordination Agreement and this note, the terms of the
Subordination Agreement shall govern and control.

Metalico, Inc.

Senior Convertible Note

     
Issuance Date: May 1, 2008
  Original Principal Amount: U.S. $[?]

FOR VALUE RECEIVED, METALICO, INC., a Delaware corporation (the “Company”),
hereby promises to pay to [?] or registered assigns (the “Holder”) the amount
set out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at a rate per annum equal to
the Interest Rate (as defined below) from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Convertible Note (including all Senior Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Convertible Notes issued pursuant to the Securities Purchase
Agreement on the Closing Date (collectively, the “Notes” and such other Senior
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 28.

1. MATURITY. On the Maturity Date, the Company shall pay to the Holder an amount
in cash representing all outstanding Principal, accrued and unpaid Interest and
accrued and unpaid Late Charges, if any, on such Principal and Interest. The
“Maturity Date” shall be April 30, 2028, as may be extended at the option of the
Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default, and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.

2. INTEREST; INTEREST RATE. a. Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 360-day year and
twelve 30-day months and shall be payable in arrears for each three-month period
following the Issuance on January 31, April 30, July 31 and October 31 of each
year and on the Maturity Date (each, an “Interest Date”) with the first Interest
Date being July 31, 2008. Interest shall be payable on each Interest Date in
cash to the record holder of this Note on each January 15, April 15, July 15 and
October 15 immediately preceding the applicable Interest Date and on the
Maturity Date, with respect to the Interest to be paid on such date.

b. Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate. From and after the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
twelve percent (12.0%), with nine percent (9%) payable in cash beginning with
the first Interest Date following such Event of Default and three percent (3%)
paid in kind, which shall accrete as additional Principal and be payable or
convertible in accordance with the terms of this Note, including the provisions
of Section 3(d). In the event that such Event of Default is subsequently cured,
the adjustment referred to in the preceding sentence shall cease to be effective
as of the date of such cure; provided that the Interest as calculated and unpaid
at such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.

3. CONVERSION OF NOTES. This Principal of this Note shall be convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), on the terms and conditions set forth in this Section 3.

a. Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the Principal into fully paid and nonassessable shares of Common
Stock in accordance with Section 3(c), at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Holder shall be entitled, at the Holder’s option, to
receive either (x) a cash payment equal to the excess of the amount of the
Principal to be converted for such fractional share or (y) a whole share if the
Holder converts an additional portion of its Principal so as to acquire one
whole share. The Company shall pay any and all transfer, stamp and similar taxes
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Principal.

b. Conversion Rate. The number of shares of Common Stock issuable upon
conversion of the amount of Principal to be converted pursuant to Section 3(a)
shall be determined by dividing (x) such Principal amount by (y) the Conversion
Price (the “Conversion Rate”). The “Conversion Price” means, as of any
Conversion Date (as defined below) or other date of determination, $14.00,
subject to adjustment as provided herein.

c. Mechanics of Conversion.

i. Optional Conversion. To convert any or all of the Principal into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the second (2nd)
Trading Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (x) provided that the Transfer Agent is
participating in the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled. If this Note is physically surrendered for conversion as required
by Section 3(c)(iii) and less than all of the Principal of this Note is being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Trading Days after receipt of this Note and at its own expense,
issue and deliver to the holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

ii. Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Principal on or prior to the date which is three
(3) Trading Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each Trading Day of such
Conversion Failure in an amount equal to 1.5% of the product of (1) the sum of
the number of shares of Common Stock not issued to the Holder on or prior to the
Share Delivery Date and to which the Holder is entitled, and (2) the Closing
Sale Price of the Common Stock on the Share Delivery Date and (B) the Holder,
upon written notice to the Company, may void its Conversion Notice with respect
to, and retain or have returned, as the case may be, any portion of this Note
that has not been converted pursuant to such Conversion Notice; provided that
the voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise. In addition to the foregoing, if within
three (3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such holder’s
conversion of any Principal so elected for conversion or on any date of the
Company’s obligation to deliver shares of Common Stock as contemplated pursuant
to clause (y) below, and if on or after such Trading Day the Holder purchases
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the Holder’s request
and in the Holder’s discretion, either (x) pay cash to the Holder in an amount
equal to the Holder’s total purchase price (including brokerage commissions and
other out of pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(y) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(I) such number of shares of Common Stock, times (II) the Closing Bid Price on
the Conversion Date.

iii. Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Principal amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.

iv. Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date; provided, the Company shall also comply with the
provisions of Section 3(a) in respect of fractional shares that would otherwise
be issued. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 22.

d. Limitations on Conversions.

i. Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, unconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or unconverted portion of any other securities of the Company
(including, without limitation, any Other Notes) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). For purposes of this
Section 3(d)(i), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company’s most recent Form 10-K, Form 10-Q, Form 8-K or
other public filing with the SEC, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its affiliates and any Other Notes since the date as
of which such number of outstanding shares of Common Stock was reported. By
written notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (x) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (y)
any such increase or decrease will apply only to the Holder and not to any
holder of Other Notes. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

ii. Market Regulation. Unless and until the Stockholder Approval (as defined in
the Securities Purchase Agreement) has been obtained, the Company shall not be
obligated to issue any shares of Common Stock upon conversion of this Note if
the issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon conversion of the Notes
without breaching the Company’s obligations under the rules or regulations of
the Principal Market (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company obtains a written opinion from outside
counsel to the Company that such approval is not required, which opinion shall
be reasonably satisfactory to the Required Holders and the Principal Market (or
such other Eligible Market on which the Common Stock may then be listed). Until
such Stockholder Approval or written opinion is obtained, no purchaser of the
Notes pursuant to the Securities Purchase Agreement (the “Purchasers”) shall be
issued in the aggregate, upon conversion of Notes, shares of Common Stock in an
amount greater than the product of the Exchange Cap multiplied by a fraction,
the numerator of which is the principal amount of Notes issued to a Purchaser
pursuant to the Securities Purchase Agreement on the Closing Date and the
denominator of which is the aggregate principal amount of all Notes issued to
the Purchasers pursuant to the Securities Purchase Agreement on the Closing Date
(with respect to each Purchaser, the “Exchange Cap Allocation”). Unless and
until the Stockholder Approval has been obtained, the Holder shall not convert
any portion of this Note at a Conversion Price that is less than the Conversion
Price in effect on the Issuance Date. In the event that any Purchaser shall sell
or otherwise transfer any of such Purchaser’s Notes, the transferee shall be
allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of Notes shall convert all of such
holder’s Notes into a number of shares of Common Stock which, in the aggregate,
is less than such holder’s Exchange Cap Allocation, then the difference between
such holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder.
This Exchange Cap limitation shall in no way limit the application of the
Conversion Price Adjustment provisions of Section 7 of the Notes other than in
respect of the number of shares of Common Stock which may be issued by the
Company as a result thereof.

e. Additional Interest Amount.

i. Upon a Company Redemption pursuant to Section 8(b) of this Note at any time
during the period beginning on June 30, 2011 and ending on June 30, 2014, the
Company shall deliver, in addition to the Company Optional Redemption Price to
be paid pursuant to the terms of Section 8(b)(i)(A), an amount in cash by wire
transfer of immediately available funds equal to the Additional Interest Amount
on the applicable Company Optional Redemption Date; provided, that the Company
may elect to pay all or a portion of such Additional Interest Amount in shares
of registered and unrestricted Common Stock (“Additional Interest Shares” and
any portion of the Additional Interest Amount to be paid in cash, the “Cash
Portion”) so long as (i) Stockholder Approval has been obtained, (ii) such
Common Stock shall be eligible for resale without restriction and without the
need for further registration under any applicable federal or state securities
laws, (iii) the Common Stock is at the time of issuance designated for quotation
on the Principal Market or any other Eligible Market and shall not have been
suspended from trading on such exchange or market (collectively, the “Additional
Interest Shares Equity Conditions”), and (iv) there shall not have been an
Equity Conditions Failure. If any portion of the Additional Interest Amount
shall be paid in Additional Interest Shares, then the Company shall issue to the
Holder, subject to Section 3(d), a number of shares of Common Stock, equal to
(x) the Additional Interest Amount less the Cash Portion payable on the
applicable Company Optional Redemption Date divided by (y) the Optional Interest
Price. Any Additional Interest Shares shall be paid in a number of fully paid
and nonassessable shares of Common Stock (rounded down to the nearest whole
share, with any remaining Additional Interest Amount paid in cash).

ii. When any Additional Interest Shares are to be paid on a Company Optional
Redemption Date, the Company shall (i) (A) provided that the Company’s transfer
agent (the “Transfer Agent”) is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program and such action is not
prohibited by applicable law or regulation or any applicable policy of DTC,
credit such aggregate number of Additional Interest Shares to which the Holder
shall be entitled to the Holder’s or its designee’s balance account with DTC
through its Deposit Withdrawal Agent Commission system, or (B) if the foregoing
shall not apply, issue and deliver on the applicable Company Optional Redemption
Date, to the address set forth in the register maintained by the Company for
such purpose pursuant to the Securities Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two (2) Trading Days
prior to the applicable Company Optional Redemption Date, a certificate,
registered in the name of the Holder or its designee, for the number of
Additional Interest Shares to which the Holder shall be entitled and (ii) with
respect to each Company Optional Redemption Date, pay to the Holder, in cash by
wire transfer of immediately available funds, the amount of any Cash Portion.
Notwithstanding the foregoing, the Company shall not be entitled to pay the
Additional Interest Amount in Additional Interest Shares and shall be required
to pay such Additional Interest Amount in cash on the applicable Company
Optional Redemption Date if, unless waived in writing by the Holder, the
Additional Interest Shares Equity Conditions have not been satisfied. If an
Event of Default occurs or the Additional Interest Shares Equity Conditions are
no longer satisfied during the Measuring Period, then on the Company Optional
Redemption Date, at the Holder’s option, the Holder may require the Company to
pay all or any specified portion of the Additional Interest Amount due on the
applicable Company Optional Redemption Date in cash.

f. Conversion Upon Fundamental Change. The conversion by the Holder at any time
following the earlier of (a) public announcement of a Change of Control or
(b) its receipt of a Change of Control Notice during the Change of Control
Conversion/Redemption Period shall be a “Change of Control Conversion”. In
connection with a Change of Control Conversion, the Company shall deliver, in
addition to the delivery of shares of Common Stock issuable pursuant to the
terms of this Section 3, an amount in cash by wire transfer of immediately
available funds equal to the greater of (i) fifty percent (50%) of the
Additional Interest Amount and (ii) the Make-Whole Premium, with respect to any
amount of Principal converted in accordance with Section 3(c); provided, that
the Company may pay all or a portion of such Additional Interest Amount or
Make-Whole Premium, as the case may be, in shares of registered and unrestricted
Common Stock so long the Additional Interest Shares Equity Conditions have been
satisfied and so long as such shares of Common Stock are convertible or
exchangeable into the form of consideration paid to holders of Common Stock in
connection with such Change of Control. If any portion of the Additional
Interest Amount or Make-Whole Premium, as the case may be, shall be paid in
shares of Common Stock, then the Company shall pay to the Holder, subject to
Section 3(d), a number of shares of Common Stock equal to (x) the Additional
Interest Amount or Make-Whole Premium, as the case may be, less the Cash Portion
payable on the applicable Conversion Date divided by (y) the Optional Interest
Price. Any shares of Common Stock shall be paid in a number of fully paid and
nonassessable shares of Common Stock (rounded down to the nearest whole share,
with any remaining amount to be paid in cash).

g. Concurrent Conversions. Notwithstanding the foregoing, if the provisions of
both Sections 3(e) and 3(f) could be applicable (e.g., during the time period
set forth in Section 3(e)(i) above a Change of Control Notice is delivered to
the Holder by the Company or the Company publicly announces a Change of
Control), the Holder shall be entitled to receive the greater of the amounts to
which it may be entitled under Sections 3(e) and 3(f).

4. RIGHTS UPON EVENT OF DEFAULT.

a. Event of Default. Each of the following events shall constitute an “Event of
Default”:

i. the suspension from trading or failure of the Common Stock to be listed on an
Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

ii. the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock, Additional Interest Shares or
Make-Whole Amount within ten (10) Trading Days after the applicable Conversion
Date, Company Optional Redemption Date or redemption pursuant to a Change of
Control, as the case may be, or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a proper request for conversion
of any Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes, other than pursuant to Section 3(d);

iii. at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
amount of Principal of this Note (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);

iv. the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
amounts due hereunder) or any other Transaction Document (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least five (5) Business Days;

v. any default under or acceleration prior to maturity of any Indebtedness of
the Company or any of its Subsidiaries (as defined in Section 3(a) of the
Securities Purchase Agreement) in the principal amount of at least $10,000,000
in respect of any default (other than in respect of a default under the Ableco
Loan Agreement or the Foothill Loan Agreement, which shall not result in an
Event of Default) or at least $5,000,000 in respect of any acceleration prior to
maturity other than with respect to any Other Notes;

vi. the Company or any of its Subsidiaries, pursuant to or within the meaning of
Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief
of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case,
(B) consents to the entry of an order for relief against it in an involuntary
case, (C) consents to the appointment of a receiver, trustee, assignee,
liquidator or similar official (a “Custodian”), (D) makes a general assignment
for the benefit of its creditors or (E) admits in writing that it is generally
unable to pay its debts as they become due;

vii. a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its material
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its material Subsidiaries or (C) orders the liquidation of the Company or
any of its material Subsidiaries;

viii. a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $10,000,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;

ix. other than as specifically set forth in another clause of this Section 4(a),
the Company breaches (subject to the materiality thresholds, if any, applicable
in the related Transaction Document in the provisions thereof relating to events
of default, termination rights of any Buyer or the right to any damages to be
paid by the Company under such Transaction) any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition of any material
Transaction Document (including, without limitation, the Securities Purchase
Agreement, the Registration Rights Agreement and the voting agreements, the
common stock purchase warrants and the share borrow agreement of Carlos Aguero,
all of which are being executed in connection with the sale and issuance of the
Notes) which is curable, only if such breach continues for a period of at least
ten (10) consecutive Business Days;

x. any breach or failure in any respect to comply with either of Sections 8 or
13 of this Note; or

xi. any Event of Default (as defined in the Other Notes) occurs and is
continuing with respect to any Other Notes.

b. Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the amount of Principal of this Note the Holder is electing to require the
Company to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price (the “Event of Default Redemption Price”) equal to the greater of (i) the
product of (A) the amount of Principal to be redeemed and (B) the Redemption
Premium and (ii) the product of (A) the Conversion Rate with respect to such
amount of Principal in effect at such time as the Holder delivers an Event of
Default Redemption Notice and (B) the greater of (1) the Closing Sale Price of
the Common Stock on the date immediately preceding such Event of Default,
(2) the Closing Sale Price of the Common Stock on the date immediately after
such Event of Default and (3) the Closing Sale Price of the Common Stock on the
date the Holder delivers the Event of Default Redemption Notice. Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 9. To the extent redemptions required by this Section 4(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments. If an
Event of Default occurs as a result of the Company’s failure to timely pay the
amounts payable pursuant to Section 5(b), the Event of Default Redemption Price
shall be the amount that was otherwise payable under Section 8(b) plus the
greater of (a) fifty percent (50%) of the Additional Interest Amount and (b) the
Make-Whole Premium. If an Event of Default occurs as a result of the Company’s
failure to timely pay the amounts payable pursuant to Section 8(b), the Event of
Default Redemption Price shall be the amount that was otherwise payable under
Section 8(b) plus the Additional Interest Amount. If a Change of Control
transaction is publicly announced at a time when an Event of Default has
occurred and is continuing but prior to redemption pursuant to an Event of
Default Redemption Notice, the Holder may elect to receive the Change of Control
Redemption Price instead of the Event of Default Redemption Price. If a Change
of Control transaction is publicly announced within thirty (30) days following a
redemption pursuant to an Event of Default Redemption Notice, the Holder shall
be entitled to an additional payment equal to the additional amount the Holder
would have been entitled to receive had the Change of Control been publicly
announced pursuant to this Section 4(b). The parties hereto agree that in the
event of the Company’s redemption of any portion of the Note or other payment
payable under this Section 4(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any Redemption Premium due
under this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

5. RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

a. Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction. Upon
the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note with the same effect as if such Successor Entity had been named
as the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the
Company’s Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the common stock (or their equivalent)
of the Successor Entity, as adjusted in accordance with the provisions of this
Note. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

b. Redemption Right. No sooner than sixty (60) days nor later than ten (10) days
prior to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the earlier of Holder’s
receipt of a Change of Control Notice or public announcement of a Change of
Control and ending twenty (20) Trading Days after the date of the consummation
of such Change of Control, the Holder may require the Company to redeem all or
any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the amount of Principal the Holder is electing to require
the Company to redeem. The portion of this Note subject to redemption pursuant
to this Section 5(b) shall be redeemed by the Company in cash at a price (the
“Change of Control Redemption Price”) equal to the sum of (i) the amount of
Principal being redeemed plus accrued unpaid Interest thereon to but not
including the redemption date plus (ii) an amount in cash equal to the greater
of (a) fifty percent (50%) of the Additional Interest Amount and (b) the
Make-Whole Premium. Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 9 and shall have priority to payments
to stockholders in connection with a Change of Control as such redemption
obligation shall constitute a debt obligation of the Company. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the amount of Principal to be redeemed under this Section 5(b)
(together with any interest thereon) may be converted, in whole or in part, by
the Holder into Common Stock pursuant to Section 3 (including, without
limitation, the right to receive the amounts set forth in Section 3(f)). The
Change of Control Redemption Price will be payable regardless of whether the
amount of Principal to be redeemed is redeemed for cash or converted to shares
of Common Stock pursuant to Section 3(f). The parties hereto agree that in the
event of the Company’s redemption of any portion of the Note under this
Section 5(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any Change of Control redemption premium due under
this Section 5(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

c. Make-Whole Premium.

i. (a) The Make-Whole Premium shall equal an amount calculated in accordance
with this Section 5(c). The Make-Whole Premium will be in addition to, and not
in substitution for, any cash, securities or other assets otherwise due to the
Holder upon conversion as described in this Convertible Note.

(b) The applicable “Make-Whole Premium” shall be determined by reference to the
table attached hereto as Annex I (the “Make-Whole Premium Table”), and shall be
payable per each $1,000 principal amount and is based on the Effective Date and
the Stock Price.

(c) The exact Stock Price and Effective Date may not be set forth on the
Make-Whole Premium Table, in which case, if the Stock Price is between two Stock
Prices on the Make-Whole Premium Table or the Effective Date is between two
Effective Dates on the Make-Whole Premium Table, the Make-Whole Premium shall be
determined by straight-line interpolation between Make-Whole Premium amounts set
forth for the higher and lower Stock Prices and the two Effective Dates, as
applicable, based on a 365-day year (or a 366-day year if the Effective Date
occurs in a leap year). The Stock Prices set forth in the column headers are
subject to adjustment pursuant to Section 5(c)(iii).

(i) If the Stock Price is less than or equal to $8.00 (subject to adjustment
pursuant to Section 5(c)(iii), the “Stock Price Threshold”), the Make-Whole
Premium shall be equal to zero.

(ii) If the Stock Price is equal to or greater than $36.00 (subject to
adjustment pursuant to Section 5(c)(iii), the “Stock Price Cap”), the Make-Whole
Premium shall be equal to zero.

(iii) “Stock Price” means the price paid per share of Common Stock in the
transaction constituting the Change of Control, determined as follows: (i) if
holders of Common Stock receive only cash in the transaction constituting the
Change of Control, the Stock Price shall equal the cash amount paid per share of
Common Stock; and (ii) in all other cases, the Stock Price shall equal the
arithmetic average of the Closing Sale Price of a share of Common Stock over the
five Trading Day period ending on the Trading Day immediately preceding the
Effective Date; and “Effective Date” means the date that a Change of Control
becomes effective.

ii. At the Holder’s election, the Company shall pay the Make-Whole Premium in
cash or if the conditions set forth in Section 3(f) have been satisfied in
shares of Common Stock (other than cash paid in lieu of fractional shares) and
so long as such shares of Common Stock are convertible or exchangeable into the
form of consideration paid to holders of Common Stock in connection with the
Make-Whole Premium shall be calculated in the manner set forth in Section 3(f).

iii. Whenever the Conversion Price shall be adjusted from time to time by the
Company pursuant to Section 7, the Stock Price Threshold and the Stock Price Cap
shall be adjusted and each of the Stock Prices set forth in the Make-Whole
Premium Table shall be adjusted. The adjusted Stock Price Threshold, Stock Price
Cap and Stock Prices set forth in the Make-Whole Premium Table shall equal the
Stock Price Threshold, the Stock Price Cap and such Stock Prices, as the case
may be, immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Conversion Price as so adjusted and the denominator of
which is the Conversion Price immediately prior to the adjustment giving rise to
such adjustment. The Company shall distribute to the Holder and the holders of
the Other Notes a copy of the adjusted Make-Whole Premium Table in accordance
with Section 23(a)(i).

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

a. Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights. The
provisions of this Section shall apply similarly and equally to successive
Purchase Rights. The provisions of Section 7(a) shall not apply with respect to
any Purchase Rights, if the Holder elects to exercise such Purchase Rights.

b. Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

a. Adjustment of Conversion Price upon Issuance of Common Stock. Subject to the
provisions of Section 6(a), if and whenever on or after the Subscription Date,
the Company issues or sells, or in accordance with this Section 7(a) is deemed
to have issued or sold, any shares of Common Stock (including the issuance or
sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding shares of Common Stock deemed to have been issued or sold
by the Company in connection with any Excluded Security) for a consideration per
share less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance the Conversion Price
then in effect shall be reduced to an amount equal to the product of (x) the
Applicable Price and (y) the quotient determined by dividing (A) the sum of
(I) the product derived by multiplying the Conversion Price in effect
immediately prior to such Dilutive Issuance and the number of shares of Common
Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(II) the consideration, if any, received by the Company upon such Dilutive
Issuance, by (B) the product derived by multiplying (I) the Applicable Price by
(II) the number of shares of Common Stock Deemed Outstanding immediately after
such Dilutive Issuance. For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable (except in
connection with the issuance of Excluded Securities), unless holders of the
Notes representing more than 50% of the aggregate outstanding principal amount
of the Notes waive, prospectively or retroactively, the provisions of this
Section 7 for such Dilutive Issuance, in which case no adjustment to the
Conversion Price shall be made, or if waived retroactively, any such adjustment
shall be reversed, in such instance:

i. Issuance of Options. If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange or exercise
of any Convertible Securities issuable upon exercise of such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

ii. Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

iii. Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

iv. Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, (x) the Options will be deemed
to have been issued for a value determined by use of the Black-Scholes Option
Pricing Model (the “Option Value”) and (y) the other securities issued or sold
in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company, less
(II) the Option Value. If any Common Stock, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the gross amount received
by the Company therefor. If any Common Stock, Options or Convertible Securities
are issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Sale Price of such securities on the date of receipt. If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders.
The determination of such appraiser shall be deemed binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

v. Record Date. If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

b. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock dividend, stock split, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

c. Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features but excluding the issuance of
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder under this Note; provided that no such adjustment will increase the
Conversion Price as otherwise determined pursuant to this Section 7.

d. Voluntary Decrease. The Company may at any time during the term of this Note
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the Board of Directors.

8. MANDATORY REDEMPTION AND OPTIONAL REDEMPTION.

a. Holder’s Right of Mandatory Redemption.

i. General. On each Holder Mandatory Redemption Date, the Holder shall have the
right, in its sole discretion, to require that the Company redeem all or any
portion of this Note (a “Holder Mandatory Redemption”) by delivering written
notice thereof to the Company (a “Holder Mandatory Redemption Notice”) at any
time on or prior to such Holder Mandatory Redemption Date. The Holder Mandatory
Redemption Notice shall indicate the amount of Principal the Holder is electing
to have redeemed (the “Holder Mandatory Redemption Amount”) on the Holder
Mandatory Redemption Date. The portion of this Note subject to redemption
pursuant to this Section 8 shall be redeemed by the Company in cash at a price
equal to the amount of Principal being redeemed (the “Holder Mandatory
Redemption Price”). Notwithstanding anything to the contrary, in the event a
Holder Mandatory Redemption occurs on June 30, 2014, the Company shall also pay
to the Holder the accrued but unpaid interest allocable to the Principal being
so redeemed. Redemptions required by this Section 8 shall be made in accordance
with the provisions of this Section 8 and Section 9. Notwithstanding anything to
the contrary in this Section 8, but subject to Section 3(d), until the Holder
receives the Holder Mandatory Redemption Price, the Holder Mandatory Redemption
Amount may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3, and any such conversion shall reduce the Holder Mandatory
Redemption Amount. The Company shall deliver written notice (the “Company
Notice”) to the Holder no earlier than twenty (20) Business Days and no later
than five (5) Business Days prior each Holder Mandatory Redemption Date stating
the Holder’s right of redemption under this Section 8 for the applicable Holder
Mandatory Redemption Date.

ii. Mechanics of Holder Mandatory Redemption. If the Holder elects a Holder
Mandatory Redemption in accordance with Section 8(a)(i), then the Holder
Mandatory Redemption Amount which is to be paid to the Holder on the applicable
Holder Mandatory Redemption Date shall be redeemed by the Company, and the
Company shall pay to the Holder on the later of (A) the applicable Holder
Mandatory Redemption Date and (B) the second (2nd) Business Day following
receipt by the Company of the Holder Mandatory Redemption Notice (the “Holder
Mandatory Redemption Payment Date”), by wire transfer of immediately available
funds, the Holder Mandatory Redemption Price. If the Company fails to redeem the
Holder Mandatory Redemption Amount on the Holder Mandatory Redemption Payment
Date by payment of the Holder Mandatory Redemption Price on such date, then at
the option of the Holder designated in writing to the Company (any such
designation shall be deemed a “Conversion Notice” pursuant to Section 3(c) for
purposes of this Note), the Holder may require the Company to convert all or any
part of the Holder Mandatory Redemption Amount at 75% of the Optional Interest
Price. Conversions made pursuant to this Section 8(a) shall be made in
accordance with the provisions of Section 3(c).

b. Company’s Right of Optional Redemption.

i. General.

(a) At any time and from time to time on or after and from and after June 30,
2011 (the “Company Optional Redemption Triggering Date”) and prior to June 30,
2014, so long as there shall not have been an Equity Conditions Failure, the
Company shall have the right, in its sole discretion, to redeem all or any
portion of this Note (a “Company Redemption”). The portion of this Note subject
to redemption pursuant to this Section 8(b)(i)(A) shall be redeemed by the
Company in cash at a price (the “Company Optional Redemption Price”) equal to
(i) the product of the Principal being redeemed and 150% plus (ii) the sum of
(x) accrued and unpaid Interest, if any, with respect to such Principal, and
(y) accrued and unpaid Late Charges, if any, with respect to such Principal and
Interest. The Additional Interest Amount, if any, for such Principal to be
redeemed shall also be payable to the Holder in cash, or, at the election of the
Company, in shares of Common Stock as described in Section 3(e)(i) upon a
Company Redemption that occurs at any time from the Company Optional Redemption
Triggering Date through but not including June 30, 2014; provided, however, if
the amount that the Holder could receive under Section 3(f) is greater (as well
as the holders of the Other Notes under the analogous provision thereof), the
Holder and the holders of the Other Notes shall receive such greater amount. For
the avoidance of doubt, the amount that would otherwise be payable to the Holder
pursuant to the immediately preceding sentence upon a Company Redemption shall
be payable to the Holder if the Holder exercises its conversion right herein
following the Company’s issuance of a Company Optional Redemption Notice (as
defined below) but prior to the corresponding Company Redemption.

(b) At any time and from time to time on or after June 30, 2014, so long as
there shall not have been an Equity Conditions Failure, the Company shall have
the right, in its sole discretion, to initiate a Company Redemption for any or
all of the Principal of this Note. The portion of this Note subject to
redemption pursuant to this Section 8(b)(i)(B) shall be redeemed by the Company
in cash at a Company Optional Redemption Price equal to (i) 100% of the
Principal being redeemed plus (ii) the sum of (x) accrued and unpaid Interest,
if any, with respect to such Principal, and (y) accrued and unpaid Late Charges,
if any, with respect to such Principal and Interest.

ii. Mechanics. The Company may exercise its redemption right under this Section
8(b) by delivering a written notice thereof by confirmed facsimile and overnight
courier to all, but not less than all, of the holders of the Notes (the “Company
Optional Redemption Notice” and the date such notice is delivered to all the
holders is referred to as the “Company Optional Redemption Notice Date”). A
Company Optional Redemption Notice shall be irrevocable. Each Company Optional
Redemption Notice shall state the aggregate Principal of the Notes which the
Company has elected to be subject to such Company Optional Redemption from all
of the holders of the Notes pursuant to this Section 8(b) (and analogous
provisions under the Other Notes) on the Company Optional Redemption Date plus
accrued and unpaid Late Charges with respect to such Principal and Interest (the
“Company Redemption Amount”), provided, however, that the aggregate principal
amount subject to the Company Redemption pursuant to Section 8(b)(i)(A) for all
Notes in any consecutive twelve (12) month period beginning June 30, 2011 shall
not exceed more than $30,000,000, including for purposes of this calculation,
the Principal converted pursuant to Section 3(e) equal to the Holder’s pro rata
allocation of the aggregate principal amount of the Notes that could be redeemed
by the Company in that calendar year (and analogous provisions under the Other
Notes). Upon receipt of a Company Optional Redemption Notice, if the Holder
elects to convert any or all of the Principal to be so redeemed hereby, the
Holder shall deliver to the Company written notice of such election, and the
Principal to be converted shall be so converted in accordance with Section 3(e)
no later than three (3) Business Days prior to the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”) which
date (A) shall be set forth in the Company Optional Redemption Notice and
(B) shall not be less than twenty (20) Business Days nor more than seventy-five
(75) Business Days after the Company Optional Redemption Notice Date.

iii. Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption pursuant to Section 8(b), then it must simultaneously take
the same action with respect to the Other Notes. If the Company elects to cause
a Company Optional Redemption pursuant to this Section 8(b) (or similar
provisions under the Other Notes) with respect to less than all of the principal
amount of the Notes then outstanding, then the Company shall require redemption
of a Principal amount from the Holder and each holder of the Other Notes equal
to the product of (A) the aggregate principal amount of Notes which the Company
has elected to cause to be redeemed pursuant to Section 8(b), multiplied by
(B) the fraction, the numerator of which is the sum of the initial principal
amount of Notes purchased by such holder and the denominator of which is the
initial principal amounts of Notes purchased by all holders holding outstanding
Notes (such fraction with respect to each holder is referred to as its
“Redemption Allocation Percentage”, and such amount with respect to each holder
is referred to as its “Pro Rata Redemption Amount”); provided that in the event
that the initial holder of any Notes has sold or otherwise transferred any of
such holder’s Notes, the transferee shall be allocated a pro rata portion of
such holder’s Redemption Allocation Percentage and Pro Rata Redemption Amount.

c. Redemptions Generally. Any redemptions made pursuant to this Section 8 shall
be made in accordance with Section 9. No later than one (1) Trading Day
following any Holder Mandatory Redemption Date or Company Optional Redemption
Date, the Company shall file a Current Report on Form 8-K describing the terms
of such Holder Mandatory Redemption or Company Optional Redemption, as the case
may be. To the extent redemptions required by this Section 8 are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments. The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 8, the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 8 is intended by the parties to be, and shall be
deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

9. REDEMPTIONS.

a. Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder (i) concurrently with the consummation of such Change of Control if
such notice is received prior to the consummation of such Change of Control and
(ii) within five (5) Business Days after the Company’s receipt of such notice
otherwise. The Company shall deliver the applicable Holder Mandatory Redemption
Price on the applicable Holder Mandatory Redemption Payment Date and the
applicable Company Optional Redemption Price on the applicable Company Optional
Redemption Date. The deadlines for payment set forth in the foregoing sentences
of this Section 9(a) shall apply to cash payments or issuances of shares of
Common Stock issuable upon conversion of the amount of Principal selected for
redemption or redemption premiums in accordance with the other provisions of
this Note. In the event of a redemption or conversion of less than all of the
Principal of this Note, the Company shall promptly cause to be issued and
delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed. If the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption or conversion, to require the Company to promptly return to the
Holder all or any portion of this Note representing the amount of Principal that
was submitted for or subject to redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid or
shares of Common Stock have not been issued therefore, or any combination
thereof. Upon the Company’s receipt of such cancellation notice, (x) the
applicable Redemption Notice shall be null and void with respect to such amount
of Principal that was not redeemed or converted, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with
Section 17(d)) to the Holder representing such amount of Principal to be
redeemed and (z) the Conversion Price of this Note or such new Notes shall be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided and (B) the lowest Closing Bid
Price of the Common Stock during the period beginning on and including the date
on which the applicable Redemption Notice is delivered to the Company and ending
on and including the date on which the applicable Redemption Notice is voided.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the amount of Principal subject to such notice.

b. Redemption by Other Holders. Upon the Company’s receipt of notice from any of
the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 8 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company’s receipt of the
Holder’s Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.

10. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

11. RESERVATION OF AUTHORIZED SHARES.

a. Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 115% of the Conversion Rate with respect to the Principal of each such
Note as of the Issuance Date; provided that within seventy-five (75) days after
the Issuance Date, the Company shall have reserved out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Principal of each such
Note as of such date. So long as any of the Notes are outstanding, the Company
shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes, initially 115%, and at all times following the
seventy-fifth (75th) day following the Issuance Date, 130%, of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding; provided that at no time shall
the number of shares of Common Stock so reserved be less than the number of
shares required to be reserved by the previous sentence (without regard to any
limitations on conversions) (the “Required Reserve Amount”). The initial number
of shares of Common Stock reserved for conversions of the Notes and each
increase in the number of shares so reserved shall be allocated pro rata among
the holders of the Notes based on the principal amount of the Notes held by each
holder at the Closing (as defined in the Securities Purchase Agreement) or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

b. Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

13. COVENANTS.

a. Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and, subject to the terms and conditions of the Subordination
Agreement, shall be unsubordinated obligations of the Company and (b) shall be
senior to all other Indebtedness of the Company permitted to be incurred
pursuant to clause (iv) of the definition of “Permitted Indebtedness.”

b. Incurrence of Indebtedness.

i. So long as this Note is outstanding, the Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee or assume any Indebtedness other than (x) Permitted Indebtedness and
(y) any additional Indebtedness (other than Indebtedness described in clause
(iv) of the definition of “Permitted Indebtedness”) that has no material equity
component and where the ratio of Consolidated Funded Indebtedness of the Company
and its Subsidiaries to TTM EBITDA of the Company and its Subsidiaries for the
twelve month period most recently ended (as measured as of the end of the most
recently completed fiscal quarter) does not exceed 3.50 to 1.00 (both
immediately prior to the incurrence, guarantee or assumption of such additional
Indebtedness and immediately after giving effect thereto). For the avoidance of
doubt, this Note and the Other Notes shall not be included in the incurred
indebtedness calculation of clause 13(b)(i)(y) above.

ii. For purposes of this Section 13(b), “Consolidated Funded Indebtedness” and
“TTM EBITDA” shall have the meanings given to them in the Financing Agreement by
and among the Company, each Subsidiary listed as “Guarantor” thereto, the
lenders from time to time party thereto, Ableco, as collateral agent for the
lenders, and Ableco, as administrative agent for the lenders, dated as of
July 3, 2007, as amended, supplemented or otherwise modified through and
including May 1, 2008. For avoidance of doubt, the definitions of such terms are
set forth on Annex II hereto. In the event of any conflict between the
definitions set forth on Annex II and in such financing agreement, the
definitions set forth on Annex II shall govern and control.

iii. The Company shall provide a written report to the Holders of the results of
the ratio analysis set forth in Section 13(b)(i) no later than the date the
Company first announces its financial results for a fiscal quarter or fiscal
year. If the Company is not in compliance with such ratio as of the applicable
Incurred Indebtedness Measurement Date, the Company shall publicly disclose such
results concurrently with its disclosure to the Holders.

c. Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Required Holders; provided, however, the
provisions of this Section 13(c) shall not apply if the Closing Sale Price or
Closing Bid Price, as applicable, of the Common Stock is greater than 125% of
the Conversion Price in effect for the 10 Trading Day period ending on the date
immediately prior to the date the Company’s board of directors approves a record
date for a cash dividend, the public announcement of which shall be made no
later than the next Business Day.

14. PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

15. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. No consideration shall be offered or paid to any holder of
Notes to amend or consent to a waiver or modification of the Notes unless the
same consideration also is offered to all of the holders of Notes.

16. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.

17. REISSUANCE OF THIS NOTE.

a. Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

b. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal.

c. Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

d. Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.

18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

22. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price or any Redemption Price to the Company’s independent, outside
accountant. The Company, at the Company’s expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

23. NOTICES; PAYMENTS.

a. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

b. Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due under this Note which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate that would have applied
during the incurrence and continuance of an Event of Default (“Late Charge”).

24. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

25. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

26. GOVERNING LAW; JURISDICTION; JURY. This Note shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address as provided in Section 23 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

27. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

28. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

a. “Ableco Loan Agreement” means the Financing Agreement by and among the
Company, each Subsidiary listed as a “Guarantor” thereto, the lenders from time
to time party hereto, Ableco Finance LLC (“Ableco”), as collateral agent for the
lenders, and Ableco, as administrative agent for the lenders dated as of July 3,
2007, as amended, restated, supplemented, extended, renewed, refinanced or
otherwise modified from time to time.

b. “Additional Interest Amount” means an amount equal to the difference between
(i) an amount of Interest that, but for the applicable conversion or redemption,
would have been paid to the Holder on such amount of Principal subject to such
conversion or redemption from the Issuance Date through but not including
June 30, 2014 discounted to the present value of such interest using a discount
rate equal to three and one-half percent (3.50%) and (ii) the amount of Interest
already paid to the Holder through the applicable Conversion Date, Company
Optional Redemption Date or effective date of a Change of Control, as
applicable.

c. “Approved Stock Plan” means any employee benefit plan which has been approved
by the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, consultant, officer or director for
services provided to the Company.

d. “Bloomberg” means Bloomberg Financial Markets.

e. “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

f. “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

g. “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 22. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

h. “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

i. “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time or exercised at any time, but excluding any Common
Stock owned or held by or for the account of the Company or issuable upon
conversion of the Notes.

j. “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

k. “Convertible Securities” means any stock, warrants, rights or other
securities (other than Options) directly or indirectly convertible into or
exercisable or exchangeable for Common Stock.

l. “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The NASDAQ Global Market, The NASDAQ Capital Market or The NASDAQ Global
Select Market.

m. “Equity Conditions” means that each of the following conditions is satisfied:
(i) on each day during the period beginning six (6) month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes shall be eligible for sale without restriction and without the need
for registration under any applicable federal or state securities laws; (ii) on
each day during the Equity Conditions Measuring Period, the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered shares of Common Stock upon conversion of the Notes to the
holders on a timely basis as set forth in Section 3(c)(ii) hereof (and analogous
provisions under the Other Notes); (iv) any applicable shares of Common Stock to
be issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any applicable Eligible Market; (v) the Company shall not
have failed to timely make any payments within five (5) Business Days of when
such payment is due pursuant to any Transaction Document; (vi) during the Equity
Conditions Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, or (B) an Event of Default or
(C) an event that with the passage of time or giving of notice would constitute
an Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (y) any shares of Common Stock issuable upon
conversion of the Notes not to be eligible for sale without restriction pursuant
to Rule 144 (and not subject to the provisions of Rule 144(c)(i) and any
applicable state securities laws and (viii) the Company otherwise shall have
been in material compliance with and shall not have breached any provision,
covenant, representation or warranty of any material Transaction Document.

n. “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable (i) Mandatory
Conversion Notice Date through the applicable Mandatory Conversion Date,
(ii) the Company Optional Redemption Notice Date through the applicable Company
Optional Redemption Date or (iii) conversion date pursuant to a conversion event
set forth in Section 3(e)(i), the Equity Conditions have not been satisfied (or
waived in writing by the Holder).

o. “Excluded Security” means any Common Stock issued or issuable: (i) in
connection with acquisitions with one or more non-affiliated third parties on an
arm’s length basis, the primary purpose of which is not to raise additional
capital; (ii) in connection with the grant of options to purchase Common Stock,
restricted stock awards or other stock-based awards or sales, with, in the case
of stock options or other stock-based awards requiring payment therefor,
exercise or purchase prices not less than the market price of the Common Stock
on the date of grant or issuance, which are issued, granted or sold to
employees, officers or directors of the Company for the primary purpose of
soliciting or retaining their employment or service pursuant to an Approved
Stock Plan, and the Common Stock issued upon the exercise thereof; (iii) upon
conversion or redemption of this Note and the Other Notes; (iv) upon the
exercise of the Warrants; (v) pursuant to any bona fide firm commitment
underwritten public offering with a nationally recognized underwriter, which
generates gross proceeds to the Company in excess of $25,000,000 (other than an
“at-the-market offering” as defined in Rule 415(a)(4) under the 1933 Act and
“equity lines”); and (vi) upon exercise of any Options or Convertible Securities
which are outstanding on the Subscription Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date to lower the exercise or conversion price, to
increase the number of shares of capital stock issuable upon conversion or
exercise, to extend the expiration or termination date or to change the
antidilution provisions.

p. “Foothill Loan Agreement” means the Amended and Restated Loan and Security
Agreement by and among the Company, and each of the Subsidiaries that are
signatories thereto as Borrowers, the lenders that are signatories thereto as
the Lenders, and Wells Fargo Foothill, Inc. as the Arranger and Administrative
Agent dated as of July 3, 2007, as amended, restated, supplemented, extended,
renewed, refinanced or otherwise modified from time to time.

q. “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company.

r. “GAAP” means United States generally accepted accounting principles,
consistently applied.

s. “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
Principal amount of this Note on the Closing Date and (ii) the denominator of
which is the aggregate principal amount of all Notes issued to the initial
purchasers pursuant to the Securities Purchase Agreement on the Closing Date.

t. “Holder Mandatory Redemption Date” means each of June 30, 2014, April 30,
2016, and April 30, 2020.

u. “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above. For the avoidance of doubt, “Indebtedness”
shall not include unsecured indebtedness to trade creditors incurred in the
ordinary course of business.

v. “Interest Rate” means 7.00% per annum, subject to adjustment as set forth in
Section 2.

w. “Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries.

x. “Optional Interest Price” means, the lower of (i) the applicable Conversion
Price and (ii) that price which shall be computed as 90% of the arithmetic
average of the Weighted Average Price of the Common Stock on each five
(5) consecutive Trading Days immediately preceding the applicable Conversion
Date (each such period, an “Optional Interest Measuring Period”). All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during the applicable such Optional
Interest Measuring Period.

y. “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

z. “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

aa. “Permitted Indebtedness” means (i) Indebtedness under the Foothill Loan
Agreement in an aggregate principal amount not to exceed  $100,000,000 at any
time, (ii) Indebtedness other than described in clause (i) or (vi) of this
definition outstanding on the Subscription Date, (iii) the Indebtedness
evidenced by this Note and the Other Notes, (iv) unsecured Indebtedness incurred
by the Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
reasonably acceptable to the Holder, and which Indebtedness does not provide at
any time for (1) the payment, prepayment, repayment, repurchase or defeasance,
directly or indirectly, of any principal or premium, if any, thereon until
ninety-one (91) days after the Maturity Date or later and (2) total interest and
fees at a rate in excess of nine percent (9.00%) per annum, (v) Indebtedness
secured by Permitted Liens, (vi) Indebtedness under the Ableco Loan Agreement in
an aggregate principal amount not to exceed $ 67,150,000 at any time; provided,
that such amount may be increased by up to $10,000,000 notwithstanding the
Company’s noncompliance with Section 13 (b) so long as: (1) a Default or an
Event of Default has occurred and is continuing under the Ableco Loan Agreement;
and (2) such additional Indebtedness is necessary (A) to protect all or any
portion of the Collateral (as such term is defined in the Ableco Loan Agreement)
or (B) to enhance the likelihood, or maximize the amount of, repayment of the
Indebtedness incurred pursuant to the Ableco Loan Agreement, and
(vii) extensions, refinancings and renewals of any items of Permitted
Indebtedness and any Indebtedness that was permitted to be incurred pursuant to
Section 13(b) hereof, provided that no material equity component is contained in
such extensions, refinancings or renewals and the principal amount (or in the
case of revolving credit facilities, the maximum amount of revolving commitments
thereunder) is not increased (other than to account for costs, expenses and fees
relating to such extensions, refinancings or renewals) or the terms modified to
impose materially more burdensome terms upon the Company or its Subsidiaries, as
the case may be, other than with respect to an increase in the interest rate
applicable to such Indebtedness so long as the interest rate applicable thereto
is on terms consistent with then prevailing market terms.

bb. “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (iv) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vi) leases or subleases and licenses and sublicenses granted to
others in the ordinary course of the Company’s business, not interfering in any
material respect with the business of the Company and its Subsidiaries taken as
a whole, (vii) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods and (viii) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 4(a)(ix).

cc. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

dd. “Principal Market” means The American Stock Exchange.

ee. “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices, the Company Optional
Redemption Notice and the Holder Mandatory Redemption Notice, each of the
foregoing, individually, a Redemption Notice.

ff. “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) — (v) and (viii) — (xi), 125% or (ii) in the case
of the Events of Default described in Section 4(a)(vi) — (vii), 100%.

gg. “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Change of Control Redemption Price, the Company Optional Redemption
Price and the Holder Mandatory Redemption Price (each of the foregoing,
individually, a “Redemption Price”).

hh. “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes.

ii. “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

jj. “SEC” means the United States Securities and Exchange Commission.

kk. “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes, as amended by that certain letter agreement dated
May 1, 2008, pursuant to which the Company issued the Notes.

ll. “Subscription Date” means April 23, 2008.

mm. “Subsidiary” means any entity in which the Company, directly or indirectly,
owns any of the capital stock or holds an equity or similar interest.

nn. “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

oo. “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

pp. “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

qq. “Warrants” means the common stock purchase warrants issued to the initial
Holders of the Notes pursuant to and as contemplated by the Securities Purchase
Agreement.

rr. “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 22. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction during the applicable calculation period.

29. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

      Metalico, Inc.

By:
 

 
  Name:
 
  Title:

2

ANNEX I

MAKE-WHOLE TABLE

                                                                               
                          Additional Amounts Payable Per $1,000 Principal Amount
    Effective Date
Stock Price
    5/1/2008       10/30/2008       4/30/2009       10/30/2009       4/30/2010  
    10/30/2010       4/30/2011       10/30/2011       4/30/2012       10/30/2012
      4/30/2013       10/30/2013       6/30/2014  
$ 8.00
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00  
$ 8.80
    4.81       5.53       2.58       1.28       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00  
$ 9.60
    46.19       45.76       41.14       37.94       32.68       22.73      
23.67       29.93       27.76       22.37       12.48       0.00       0.00  
$ 10.40
    88.63       87.15       80.98       75.97       68.26       55.21      
54.65       59.86       56.28       48.78       35.24       12.85       0.00  
$ 11.20
    132.03       129.58       121.97       115.23       105.13       88.76      
86.49       90.93       86.34       77.33       61.02       32.23       0.00  
$ 12.00
    176.29       172.94       164.00       155.64       143.21       123.38    
  119.01       122.90       117.70       107.73       89.52       55.84      
0.00  
$ 12.80
    221.31       217.14       206.98       197.10       182.45       159.05    
  152.08       155.61       150.10       139.68       120.42       83.51      
0.00  
$ 13.60
    267.04       262.10       250.83       239.55       222.79       195.80    
  185.55       188.88       183.37       172.95       153.41       114.90      
0.00  
$ 14.40
    308.48       305.24       300.69       295.32       282.31       273.42    
  262.00       253.34       234.13       208.88       174.70       123.86      
0.00  
$ 15.20
    299.13       295.54       290.61       284.79       271.27       261.78    
  249.68       240.21       220.07       193.71       158.20       105.85      
0.00  
$ 16.00
    290.23       286.34       281.07       274.85       260.90       250.90    
  238.22       228.10       207.21       180.03       143.63       90.71      
0.00  
$ 16.80
    281.74       277.58       272.01       265.46       251.13       240.71    
  227.55       216.90       195.43       167.66       130.77       78.07      
0.00  
$ 17.60
    273.62       269.23       263.41       256.56       241.92       231.13    
  217.59       206.51       184.62       156.48       119.41       67.54      
0.00  
$ 18.40
    265.84       261.25       255.20       248.11       233.20       222.12    
  208.26       196.87       174.67       146.34       109.37       58.82      
0.00  
$ 19.20
    258.38       253.61       247.38       240.07       224.94       213.62    
  199.52       187.88       165.51       137.14       100.50       51.60      
0.00  
$ 20.00
    251.21       246.28       239.89       232.41       217.10       205.58    
  191.29       179.50       157.04       128.76       92.63       45.63      
0.00  
$ 20.80
    244.30       239.25       232.72       225.09       209.64       197.97    
  183.55       171.67       149.20       121.13       85.65       40.69      
0.00  
$ 21.60
    237.65       232.48       225.84       218.09       202.53       190.75    
  176.24       164.32       141.93       114.15       79.45       36.61      
0.00  
$ 22.40
    231.23       225.97       219.24       211.39       195.74       183.89    
  169.33       157.43       135.17       107.76       73.92       33.22      
0.00  
$ 23.20
    225.03       219.69       212.88       204.96       189.25       177.36    
  162.79       150.95       128.88       101.90       68.98       30.40      
0.00  
$ 24.00
    219.03       213.63       206.77       198.79       183.04       171.13    
  156.59       144.84       123.00       96.51       64.56       28.03      
0.00  
$ 24.80
    213.22       207.77       200.87       192.86       177.09       165.18    
  150.69       139.07       117.50       91.54       60.58       26.05      
0.00  
$ 25.60
    207.60       202.11       195.18       187.14       171.37       159.49    
  145.07       133.61       112.35       86.94       57.00       24.36      
0.00  
$ 26.40
    202.14       196.63       189.68       181.63       165.88       154.05    
  139.72       128.45       107.51       82.68       53.75       22.92      
0.00  
$ 27.20
    196.85       191.32       184.36       176.32       160.60       148.83    
  134.62       123.54       102.95       78.72       50.81       21.68      
0.00  
$ 28.00
    191.71       186.17       179.21       171.19       155.51       143.81    
  129.74       118.88       98.66       75.04       48.12       20.59       0.00
 
$ 28.80
    186.71       181.17       174.23       166.23       150.61       139.00    
  125.07       114.45       94.60       71.60       45.67       19.64       0.00
 
$ 29.60
    181.86       176.32       169.40       161.43       145.88       134.37    
  120.59       110.22       90.77       68.38       43.42       18.79       0.00
 
$ 30.40
    177.13       171.60       164.71       156.79       141.31       129.91    
  116.30       106.18       87.13       65.36       41.34       18.02       0.00
 
$ 31.20
    172.53       167.02       160.16       152.29       136.89       125.61    
  112.18       102.32       83.68       62.52       39.41       17.32       0.00
 
$ 32.00
    168.05       162.56       155.74       147.92       132.61       121.46    
  108.21       98.63       80.39       59.85       37.63       16.67       0.00
 
$ 32.80
    163.68       158.22       151.44       143.69       128.48       117.46    
  104.40       95.10       77.26       57.32       35.96       16.07       0.00
 
$ 33.60
    159.42       154.00       147.27       139.58       124.47       113.59    
  100.72       91.70       74.28       54.93       34.40       15.51       0.00
 
$ 34.40
    155.27       149.88       143.21       135.59       120.58       109.85    
  97.18       88.45       71.43       52.67       32.93       14.97       0.00  
$ 35.20
    151.22       145.87       139.25       131.71       116.82       106.23    
  93.76       85.31       68.71       50.51       31.55       14.46       0.00  
$ 36.00
    147.27       141.96       135.40       127.94       113.16       102.72    
  90.46       82.30       66.10       48.46       30.25       13.97       0.00  

3

ANNEX II

SECTION 13(b) DEBT INCURRENCE TEST DEFINITIONS

Solely for purposes of the debt incurrence test set forth in Section 13(b) of
this Note, the following terms shall have the following meanings:

a. “Ableco” has the meaning specified in the preamble to the Financing
Agreement, dated as of July 3, 2007, by and among METALICO, INC., a Delaware
corporation, each subsidiary of the Borrower listed as a “Guarantor” on the
signature pages thereto, the lenders from time to time party thereto, ABLECO
FINANCE LLC, a Delaware limited liability company, as collateral agent for the
Lenders, and Ableco, as administrative agent for the Lenders (the “Ableco
Financing Agreement”).

b. “Administrative Agent” has the meaning specified in the preamble to the
Ableco Financing Agreement.

c. “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding anything herein to the contrary, in no event shall
any Agent or any Lender be considered an “Affiliate” of any Loan Party.

d. “Agent” and “Agents” have the respective meanings specified in the preamble
to the Ableco Financing Agreement.

e. “Annaco” means, individually and collectively, Annaco, Inc., an Ohio
corporation, 943 Hazel LLC, an Ohio limited liability company, and Ocanna Plant
II LLC, an Ohio limited liability company.

f. “Annaco Acquisition” means the acquisition by Metalico Akron of substantially
all of the assets of Annaco, Inc., an Ohio corporation, and the acquisition by
Metalico Akron Realty of all of the Capital Stock of Elizabeth Hazel LLC, an
Ohio limited liability company, a wholly-owned Subsidiary of 943 Hazel LLC, an
Ohio limited liability company, and Melinda Hazel LLC, an Ohio limited liability
company, a wholly-owned Subsidiary of Ocanna Plant II LLC, an Ohio limited
liability company, all in accordance with the terms of the Annaco Acquisition
Agreement.

g. “Annaco Acquisition Agreement” means that certain Agreement for Purchase of
Assets, dated as of June 29, 2007, by and among Annaco, Metalico Akron and
Metalico Akron Realty.

h. “Beacon” means Beacon Energy Corp. (formerly known as AgriFuel Co.), a
Delaware corporation.

i. “Borrower” has the meaning specified in the preamble to the Ableco Financing
Agreement.

j. “Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

k. “Capitalized Lease Obligations” means, with respect to any Person,
obligations of such Person and its Subsidiaries under Capitalized Leases, and,
for purposes hereof, the amount of any such obligation shall be the capitalized
amount thereof determined in accordance with GAAP.

l. “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

m. “CatCon Seller Subordinated Note” means a promissory note, dated January 25,
2008, in the original principal amount of $3,859,786.64, made by Metalico CatCon
to the order of American CatCon Holdings.

n. “CatCon Subordination Agreement” means a Subordination Agreement,
substantially in the form of Exhibit S-2 of the Ableco Financing Agreement, by
and among the Collateral Agent, Foothill, and the holder of the CatCon Seller
Subordinated Note.

o. “Collateral Agent” has the meaning specified in the preamble to the Ableco
Financing Agreement.

p. “Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (i) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:
(A) Consolidated Net Interest Expense, (B) net income tax expense,
(C) depreciation expense, (D) amortization expense, (E) non-cash compensation
charges, (F) non-cash expenses relating to the Borrower’s ownership of the
Capital Stock of Beacon, and (G) to the extent actually paid during such period,
fees and expenses related to the consummation of the transactions contemplated
to be closed on the Effective Date under the Ableco Financing Agreement and the
transactions contemplated by the Annaco Acquisition Agreement, minus non-cash
gains relating to the Borrower’s ownership of the Capital Stock of Beacon;
provided that Consolidated EBITDA of the Borrower and its Subsidiaries for each
fiscal month during the period from July 1, 2006 to June 30, 2007 shall be as
mutually agreed to by the Borrower and the Agents; provided further that, for
the purposes of calculating Consolidated EBITDA (other than for the purposes of
calculating Excess Cash Flow) of the Borrower, the Consolidated EBITDA of any
Person acquired by, or of a Person substantially all of whose assets are being
acquired by, the Borrower or one or more of its Subsidiaries pursuant to an
acquisition consented to in writing by the Required Lenders during such period
shall be included on a pro forma basis for such period (as if the consummation
of such acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period).

“Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness for borrowed money or letters of credit of such Person,
determined on a consolidated basis in accordance with GAAP, which by its terms
matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of such Person to a date more than one year from such
date, including, in any event, but without duplication, with respect to the
Borrower and its Subsidiaries, the Term Loan A, the Term Loan B, the Term Loan
C, the amount of their Capitalized Lease Obligations, and the amount of the
Foothill Indebtedness, but excluding, in any event, the Convertible Subordinated
Debt to the extent permitted hereunder and the Indebtedness evidenced by the
CatCon Subordinated Note and the Niagara Seller Subordinated Note.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
non-cash extraordinary or non-recurring gains or losses or non-cash gains or
losses from Dispositions, (b) restructuring charges, (c) effects of discontinued
operations, (d) interest that is paid-in-kind, (e) interest income, and (f) any
tax refunds, net operating losses or other net tax benefits received during such
period on account of any prior period.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, gross cash interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP (including
interest expense paid to Affiliates of such Person), less (i) the sum of
(A) interest income for such period and (B) gains for such period on Hedging
Agreements (to the extent not included in interest income above and to the
extent not deducted in the calculation of gross interest expense), plus (ii) the
sum of (A) losses for such period on Hedging Agreements (to the extent not
included in such gross interest expense) and (B) the upfront costs or fees for
such period associated with Hedging Agreements (to the extent not included in
such gross interest expense), in each case, determined on a consolidated basis
and in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (C) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (D) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include any product warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Convertible Notes” means the Senior Convertible Notes issued by the Borrower on
May 1, 2008 in an aggregate original principal amount of $100,000,000.

“Convertible Notes Subordination Agreement” means the Subordination Agreement.

“Convertible Subordinated Debt” means the Indebtedness evidenced by the
Convertible Notes; provided that such Indebtedness is on terms and conditions
(including payment terms, interest rates, covenants, remedies, defaults and
other material terms) reasonably satisfactory to the Collateral Agent and the
Required Lenders and is expressly subordinated in right of payment to all
Indebtedness of the Borrower under the Loan Documents by the execution and
delivery of the Convertible Notes Subordination Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

“Effective Date” means the date, on or after July 3, 2007, on which all of the
conditions precedent set forth in Section 5.01 (Conditions to Loans – Conditions
Precedent) of the Ableco Financing Agreement are first satisfied or waived.

“Filing Authorization Letter” means a letter duly executed by each Loan Party
authorizing the Collateral Agent to file financing statements in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by each
Security Agreement.

“Financial Statements” means (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2006, and
the related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries for the 3 months ended
March 31, 2007, and the related consolidated statement of operations,
shareholder’s equity and cash flows for the 3 months then ended.

“Foothill” means Wells Fargo Foothill, Inc., a California corporation.

“Foothill Indebtedness” means Indebtedness of the Loan Parties owing under the
Foothill Loan Agreement.

“Foothill Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement, dated as of July 3, 2007, between Borrower, the Guarantors,
and Foothill, as the same is amended or modified from time to time.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 (Covenants of the Loan Parties – Financial Covenants) of
the Ableco Financing Agreement and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of the Ableco Financing
Agreement any change in GAAP that affects in any respect the calculation of any
covenant contained in Section 7.03 of the Ableco Financing Agreement, the
Collateral Agent and the Borrower shall negotiate in good faith amendments to
the provisions of the Ableco Financing Agreement that relate to the calculation
of such covenant with the intent of having the respective positions of the
Lenders and the Borrower after such change in GAAP conform as nearly as possible
to their respective positions as of the date of the Ableco Financing Agreement
and, until any such amendments have been agreed upon, the covenants in
Section 7.03 of the Ableco Financing Agreement shall be calculated as if no such
change in GAAP has occurred.

q. “Guarantor” and “Guarantors” (i) have the meanings specified therefor in the
preamble to the Ableco Financing Agreement, and (ii) include each other Person
which guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of
the Obligations.

r. “Guaranty” means (i) the guaranty of each Guarantor party hereto contained in
Article XI (“Events of Default”) of the Ableco Financing Agreement, and
(ii) each other guaranty made by any other Guarantor in favor of the Collateral
Agent for the benefit of the Agents and the Lenders pursuant to the requirements
of Section 7.01(b) (“Affirmative Covenants – Additional Guaranties and
Collateral Security”) or otherwise.

s. “Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

t. “Indebtedness” means, with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money; (ii) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used or acquired by
such Person, even though the rights and remedies of the lessor, seller or lender
thereunder may be limited to repossession or sale of such property; (v) all
Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Collateral Agent and in
accordance with accepted practice, of such Person under Hedging Agreements;
(viii) all Contingent Obligations; (ix) liabilities incurred under Title IV of
ERISA with respect to any plan (other than a Multiemployer Plan) covered by
Title IV of ERISA and maintained for employees of such Person or any of its
ERISA Affiliates; (x) withdrawal liability incurred under ERISA by such Person
or any of its ERISA Affiliates with respect to any Multiemployer Plan; (xi) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; and
(xii) all obligations referred to in clauses (i) through (xi) of this definition
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer.

u. “Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Effective Date, duly executed by each of the Loan
Parties, substantially in the form of Exhibit I-1 of the Ableco Financing
Agreement.

v. “Intercreditor Agreement” means an Intercreditor Agreement, dated as of even
date herewith, substantially in the form of Exhibit I-2 of the Ableco Financing
Agreement, by and between the Collateral Agent and Foothill.

w. “Lender” and “Lenders” have the meanings specified in the preamble to the
Ableco Financing Agreement.

x. “Lien” means any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature, including any conditional sale or title
retention arrangement, any Capitalized Lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.

y. “Loan” means the Term Loan A. the Term Loan B or the Term Loan C.

z. “Loan Document” means the Ableco Financing Agreement, the Term Loan A Funds
Flow Agreement, the Term Loan B Funds Flow Agreement, the Intercompany
Subordination Agreement, any Guaranty, any Security Agreement, any Mortgage, any
Filing Authorization Letter, the Convertible Notes Subordination Agreement, the
Intercreditor Agreement, the Niagara Subordination Agreement, the CatCon
Subordination Agreement and any other agreement, instrument, and other document
executed and delivered pursuant hereto or thereto or otherwise evidencing or
securing any Loan or any other Obligation.

aa. “Loan Party” means the Borrower or any Guarantor.

bb. “Mortgage” means a mortgage, deed of trust or deed to secure debt, in form
and substance reasonably satisfactory to the Collateral Agent, made by a Loan
Party in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, securing the Obligations and delivered to the Collateral Agent pursuant
to the provisions hereof or otherwise.

cc. “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.

dd. “Niagara Seller Subordinated Note” means a promissory note, dated
October 31, 2005, in the original principal amount of $1,000,000 (with an
outstanding principal balance of approximately $625,000 as of May 31, 2007),
made by Metalico Niagara to the order of Ange’s Scrap Iron and Metal, Inc.

ee. “Niagara Subordination Agreement” means a Subordination Agreement,
substantially in the form of Exhibit S-1 of the Ableco Financing Agreement, by
and among the Collateral Agent, Foothill, and the holder of the Niagara Seller
Subordinated Note.

ff. “Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders, or any of them,
under the Loan Documents, whether or not the right of payment in respect of such
claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured, unsecured, and whether
or not such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 9.01 of the Ableco Financing Agreement. Without limiting
the generality of the foregoing, the Obligations of each Loan Party under the
Loan Documents include (a) the obligation (irrespective of whether a claim
therefor is allowed in any Insolvency Proceeding) to pay principal, interest,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Person under the Loan Documents, and (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person.

gg. “Pro Rata Share” means:

hh. (a) with respect to a Lender’s obligation to make the Term Loan A and right
to receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Term Loan A Commitment, by
(ii) the Total Term Loan A Commitment, provided that if the Total Term Loan A
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s portion of the Term Loan A and the denominator
shall be the aggregate unpaid principal amount of the Term Loan A,

ii. (b) with respect to a Lender’s obligation to make the Term Loan B and right
to receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Term Loan B Commitment, by
(ii) the Total Term Loan B Commitment, provided that if the Total Term Loan B
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s portion of the Term Loan B and the denominator
shall be the aggregate unpaid principal amount of the Term Loan B, and

jj. (c) with respect to a Lender’s obligation to make the Term Loan C and right
to receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Term Loan C Commitment, by
(ii) the Total Term Loan C Commitment, provided that if the Total Term Loan C
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s portion of the Term Loan C and the denominator
shall be the aggregate unpaid principal amount of the Term Loan C, and

kk. (d) with respect to all other matters (including the indemnification
obligations arising under Section 10.05 of the Ableco Financing Agreement
(“Agents – Indemnification”)) regarding a Lender, the percentage obtained by
dividing (i) the sum of the unpaid principal amount of such Lender’s portion of
the Term Loan A, the unpaid principal amount of such Lender’s portion of the
Term Loan B and the unpaid principal amount of such Lender’s portion of the Term
Loan C, by (ii) the sum of the aggregate unpaid principal amount of the Term
Loans.

ll. “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

mm. “Required Lenders” means Lenders whose Pro Rata Shares (calculated under
clause (d) of the definition thereof) aggregate more than 50%.

nn. “Security Agreement” means a Security Agreement, in form and substance
reasonably satisfactory to Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

oo. “Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i)the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person; provided, however, that on
and prior to the Effective Date and prior to the consummation of the Annaco
Acquisition, all references herein or in any other Loan Document to the Borrower
and its Subsidiaries shall be determined as if the assets of Annaco have been
acquired pursuant to the Annaco Acquisition; provided further, however, that on
the date on which Totalcat Acquisition is to be consummated, but immediately
prior to the consummation thereof, all references herein or in any other Loan
Document to the Borrower and its Subsidiaries shall be determined as if the
Capital Stock of Totalcat has been acquired pursuant to the Totalcat
Acquisition; provided further, however, that so long as Beacon is not a
Guarantor under the Ableco Financing Agreement, it shall not be deemed to be a
Subsidiary of the Borrower for any purpose under the Ableco Financing Agreement.

pp. “Term Loan A” has the meaning specified therefor in Section 2.01(a)(i).1

qq. “Term Loan A Commitment” means, with respect to each Lender, the commitment
of such Lender to make its portion of the Term Loan A to the Borrower in the
amount set forth in Schedule C-1 of the Ableco Financing Agreement, as the same
may be terminated or reduced from time to time in accordance with the terms of
the Ableco Financing Agreement.

rr. “Term Loan A Funds Flow Agreement” means that certain Term Loan A Funds Flow
Agreement, dated as of the Effective Date, by and among Administrative Agent,
the Lenders and each Loan Party.

ss. “Term Loan B” has the meaning specified therefor in Section 2.01(a)(ii) of
the Ableco Financing Agreement.2

tt. “Term Loan B Funding Date” means the date on which all of the conditions
precedent set forth in Section 5.02 of the Ableco Financing Agreement are first
satisfied or waived and the borrowing of the Term Loan B shall have occurred.

uu. “Term Loan B Funds Flow Agreement” means that certain Term Loan B Funds Flow
Agreement, dated of the Term Loan B Funding Date, by and among Administrative
Agent, the Lenders and each Loan Party.

vv. “Term Loan C” has the meaning specified therefor in Section 2.01(a)(iii).3

ww. “Term Loan C Funding Date” has the meaning specified in the Second Amendment
to the Ableco Financing Agreement.

xx. “Total Term Loan A Commitment” means the sum of the amounts of the Lenders’
Term Loan A Commitments, which amount is $32,000,000 as of the Effective Date.

yy. “Total Term Loan B Commitment” means the sum of the amounts of the Lenders’
Term Loan B Commitments, which amount is $18,000,000 as of the Term Loan B
Funding Date.

zz. “Total Term Loan C Commitment” means the sum of the amounts of the Lenders’
Term Loan C Commitments, which amount is $17,150,000 as of the Term Loan C
Funding Date.

aaa. “Totalcat” means Totalcat Group, Inc., a Delaware corporation.

bbb. “Totalcat Acquisition” means the acquisition by the Borrower of 82.5% of
the issued and outstanding Capital Stock of Totalcat, together with an option to
purchase the remaining Capital Stock of Totalcat, all in accordance with the
terms of the Totalcat Acquisition Agreement.

ccc. “Totalcat Acquisition Agreement” means that certain Stock Purchase
Agreement, dated as of June 25, 2007, by and among each of the stockholders of
Totalcat signatory thereto and the Borrower.

ddd. “TTM EBITDA” means, as of any date of determination and with respect to a
Person, the Consolidated EBITDA of such Person and its Subsidiaries for the
period of 12 consecutive months most recently ended.

4

EXHIBIT I

METALICO, INC.

CONVERSION NOTICE

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Metalico, Inc. (the “Company”). In accordance with and pursuant
to the Note, the undersigned hereby elects to convert the amount of Principal
(as defined in the Note) of the Note indicated below into shares of Common Stock
par value $0.001 per share (the “Common Stock”) of the Company, as of the date
specified below.

 
Date of Conversion:
Aggregate amount of Principal to be converted:
Please confirm the following information:
Conversion Price:
Number of shares of Common Stock to be issued:
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
Facsimile Number:
Authorization:
By:
Title:
Dated:
Account Number:
  (if electronic book entry transfer)
Transaction Code Number:
  (if electronic book entry transfer)

5

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
Corporate Stock Transfer, Inc. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated May 1,
2008 from the Company and acknowledged and agreed to by Corporate Stock
Transfer, Inc.

      Metalico, Inc.

By:
 

 
  Name:
 
  Title:



1   Each Term Loan A Lender severally agrees to make a term loan (collectively,
the “Term Loan A”) to the Borrower on the Effective Date, in an aggregate
principal amount equal to the amount of such Lender’s Term Loan A Commitment.



2   During the Term Loan B Funding Period, each Term Loan B Lender severally
agrees to make a term loan (collectively, the “Term Loan B”) to the Borrower on
the Term Loan B Funding Date, in an aggregate principal amount equal to the
amount of such Lender’s Term Loan Commitment.



3   Each Term Loan C Lender severally agrees to make a term loan (collectively,
the “Term Loan C”) to the Borrower on the Term Loan C Funding Date, in an
aggregate principal amount equal to the amount of such Lender’s Term Loan C
Commitment.

6